Citation Nr: 0420282	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
service-connected right knee patellofemoral joint syndrome, 
for the period beginning Novemeber 1, 2003.

2.  Entitlement to a compensable evaluation for service-
connected right knee patellofemoral joint syndrome, for the 
period preceding November 1, 2003.

3.  Entitlement to an evaluation greater than 10 percent for 
service-connected left knee patellofemoral joint syndrome, 
for the period beginning November 1, 2003.

4.  Entitlement to a compensable evaluation for service-
connected left knee patellofemoral joint syndrome, for the 
period preceding November 1, 2003.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
September 1982, and from June 1983 to January 2000. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted the veteran's claim 
seeking entitlement to service connection for right knee 
patellofemoral joint syndrome, and assigned a non-compensable 
evaluation, effective February 1, 2000.  In the February 2000 
rating decision, the RO also granted service connection for 
left knee patellofemoral joint syndrome, and assigned a non-
compensable evaluation, effective February 1, 2000.  

In February 2002, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.

In May 2003, the Board remanded both issues to the RO for 
further development.

In a March 2004 rating decision, evaluation of the veteran's 
right knee patellofemoral joint disease was increased to 10 
percent, effective November 1, 2003.  Also, evaluation of the 
veteran's left knee patellofemoral joint disease was 
increased to 10 percent, effective November 1, 2003.




FINDINGS OF FACT

1.  In the period beginning November 1, 2003, the veteran's 
service-connected right knee patellofemoral joint syndrome 
has been manifested primarily by complaints of pain when 
running, jumping, or putting pressure on the knee cap, with a 
range of motion from 0 to 130 degrees flexion, and extension 
to 0 degrees and no pain reported on range of motion testing; 
the evidence of record does not demonstrate ankylosis, 
recurrent subluxation or instability, locking, effusion, or 
nonunion/malunion of the tibia or fibula.

2.  In the period preceding November 1, 2003, the veteran's 
service-connected right knee patellofemoral joint syndrome 
has been manifested primarily by complaints of pain when 
running, jumping, or putting pressure on the knee cap, with a 
normal range of motion and no pain reported on range of 
motion testing; the evidence of record does not demonstrate 
ankylosis, recurrent subluxation or instability, locking, 
effusion, or nonunion/malunion of the tibia or fibula.

3.  In the period beginning November 1, 2003, the veteran's 
service-connected left knee patellofemoral joint syndrome has 
been manifested primarily by complaints of pain when running, 
jumping, or putting pressure on the knee cap, with a range of 
motion from 0 to 130 degrees flexion, and extension to 0 
degrees and no pain reported on range of motion testing; the 
evidence of record does not demonstrate ankylosis, recurrent 
subluxation or instability, locking, effusion, or 
nonunion/malunion of the tibia or fibula.

4.  In the period preceding November 1, 2003, the veteran's 
service-connected left knee patellofemoral joint syndrome has 
been manifested primarily by complaints of pain when running, 
jumping, or putting pressure on the knee cap, with a normal 
range of motion and no pain reported on range of motion 
testing; the evidence of record does not demonstrate 
ankylosis, recurrent subluxation or instability, locking, 
effusion, or nonunion/malunion of the tibia or fibula.

  

CONCLUSIONS OF LAW

1.  For the period beginning November 1, 2003, the criteria 
for a rating in excess of 10 percent for right knee 
patellofemoral joint syndrome, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5010-5260 (2003).

2.  For the period preceding November 1, 2003, the criteria 
for a compensable rating for right knee patellofemoral joint 
syndrome, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, DC 5010-5260 (2003).

3.  For the period beginning November 1, 2003, the criteria 
for a rating in excess of 10 percent for left knee 
patellofemoral joint syndrome, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5010-5260 (2003).

4.  For the period preceding November 1, 2003, the criteria 
for a compensable rating for left knee patellofemoral joint 
syndrome, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, DC 5010-5260 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's May 1984 medical examination indicated 
clinically normal lower extremities.  A March 1990 medical 
exam indicated a tender right tibia tuberosity.  According to 
the report of medical history at the time, the veteran 
previously had or presently had a "trick" or locked knee.  

In March 1990, the veteran complained of a painful right 
knee.  In July 1990, the veteran complained of recurrent 
right knee pain for the past two to three months.  Pain 
occurred walking up and down stairs, and while running.  At a 
February 1994 medical consultation, the veteran complained of 
bilateral knee pain since October 1993.  According to a 
physical profile and treatment record dated March 1994, the 
veteran had patellar tendonitis of both knees.  He denied 
trauma, locking or his knees giving out.  Both an April 1994 
and April 1995 physical profile indicated degenerative 
arthritis of both knees.  He was restricted from running, 
jumping, and crawling.  A September 1994 medical examination 
revealed that the veteran had bilateral degenerative joint 
disease of the knees.     

The veteran's April 1999 medical examination indicated 
clinically normal lower extremities.  According to the report 
of medical history at the time, the veteran had bilateral 
arthritis of the knees, P-3 profile.  The veteran's October 
1999 retirement examination indicated clinically normal lower 
extremities.  According to the report of medical history at 
the time, the veteran was diagnosed with arthritis of both 
knees in 1994, and had a P-3 profile.  

In September 1999, the veteran filed a claim seeking service 
connection for "arthritic growth under both knees (P-3 
profile), 1994."

The veteran was examined for VA compensation purposes in 
October 1999 by Dr. R.P.  The physician indicated that the 
veteran had a bilateral knee condition.  The veteran stated 
that in 1990 he began to develop pain in the knees while 
performing physical training.  The pain worsened with running 
and repetitive bending.  Evaluation at that time led to a 
diagnosis of patellofemoral joint syndrome.  His symptoms 
would improve with rest, but would worsen when he would 
return to running.  He now had pain if he ran less than a 
quarter mile.  He denied locking, instability, or swelling.  
The bilateral knee exam results indicated grossly normal to 
inspection and palpation.  No effusion was noted.  Negative 
McMurray's test and negative drawer test bilaterally was 
noted.  Range of motion testing indicated flexibility to 140 
degrees without pain bilaterally, and extension to 0 degrees 
without pain.  X-rays of both knees were within normal 
limits.  Dr. R.P.'s clinical assessment was bilateral knee 
patellofemoral joint syndrome.  The physician noted in his 
discussion that the veteran's knee complaints should resolve 
with decreased physical exertion.  

In February 2002, the veteran appeared and testified at a 
personal hearing.  Regarding his right knee, he stated that 
he could feel it throbbing when sitting down for a period of 
time, then it was painful when getting up until he started to 
walk.  He could not kneel without feeling pain.  When active 
and doing physical work, the knee got more painful and 
tender, but there was no swelling.  He stated that he could 
move the knee through a normal range of motion, but jumping 
or knee bending exercises would aggravate the knee.  He could 
straighten the leg out completely, and bend as far as he used 
to, when sitting down.  But, putting weight on the knee, 
heavy lifting or jumping bothered his right knee.  The 
veteran indicated that he was working, and was not on his 
feet a lot.  He was taking medication for his right knee.  
Regarding his left knee, the veteran stated that his right 
knee hurts more than his left, but the same kind of 
activities bothered his left knee.  Sitting down for a period 
of time, and then getting up caused pain.  Putting pressure 
on the left knee caused pain.  His ability to move his left 
knee was about the same as his ability to move the right 
knee.  Treatment for the left knee was about the same as for 
the right knee.  The veteran was limited to walking because 
running caused both knees to flare up.  The veteran's 
physician, Dr. K.S., recommended surgery for both knees.

In November 2003, the veteran received a VA examination 
regarding his knees.  
The veteran complained of bilateral knee pain, which worsened 
with running or jumping activities.  He still took medication 
for his knees.  When walking, he generally did not have any 
symptoms, but if he ran or jumped or bumped his knees, he 
began to experience severe pain and swelling in his knees.  
He had some level of pain every day with severity levels and 
if he had one of these precipitating factors such as running 
or jumping, he would have a pretty severe flareup.  He 
reported episodes of night pain in both of his knees.  He 
denied any locking or mechanical symptoms.  He denied any 
giving away.  He was not using any crutches or corrective 
shoes or braces.  He had not had any surgeries on his knees 
or specific injuries to both his knees.  He had no episodes 
of dislocation or recurrent subluxation.  He did not have any 
inflammatory arthritis.  Working caused pain with heavy 
activities in both his knees.  

Upon examination, he ambulated with a normal gait.  Right 
knee range of motion, active and passive, was noted as 0 to 
130 degrees.  He had a stable knee to varus and valgus 
stressing, both in full extension and 30 degrees flexion.  He 
had extension to 0 degrees.  He had a negative McMurray 
testing.  He had no tenderness about his knee, except for 
minimal patellar facet tenderness.  X-rays of the left knee 
revealed mild to moderate degenerative joint changes to his 
medial and patellofemoral compartment.  X-rays of the right 
lower extremity revealed mild degenerative changes with 
decreased joint space in his patellofemoral joint and lateral 
joint compartment.  There was no pain on range of motion 
testing.  It was conceivable that pain could further limit 
function as described, particularly after being on his feet 
all day.  The examiner stated that it was not feasible, 
however, to attempt to express any of these in terms of 
additional limitation of motion, as these matters could not 
be determined with any degree of medical certainty.

According to an addendum to the November 2003 VA examination, 
the left knee range of motion was from 0 to 130 degrees of 
flexion, and 0 degrees of extension.  He had a stable knee to 
varus and valgus stressing, both in full extension and 30 
degrees flexion.  He had a negative McMurray testing.  He was 
minimally tender over his patellar facet.  He had some mild 
crepitus with the exam of his patellofemoral joint.  


Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claims.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on these claims.  However, as a result of 
the ongoing development of the claims, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claims were 
re-adjudicated in March 2004.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) 
(2003).  In March 2001, the RO sent the veteran a letter 
providing the notices required under VCAA.  The RO specified 
the information and evidence needed to substantiate a claim 
for an increased rating, with specific reference to the need 
to provide evidence showing that the veteran's right and left 
knee conditions had worsened enough to warrant the payment of 
a greater evaluation.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letter dated March 2001, it was explained to the 
veteran what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, 
and records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letter of March 2001 explained that the claimant 
needed to provide VA with such information as medical 
evidence from private physicians, completed consent forms 
authorizing VA's attempts to request records, and the dates 
and places of treatment if recent treatment at a VA facility 
was received.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran that evidence in his 
possession - such as medical treatment records from private 
physicians, completed consent forms, and dates and places of 
treatment received, all of which pertain to his claims - 
should be provided to VA for consideration for the condition 
claimed.  

Thus, the letter of March 2001, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in March 2001, or over one year 
after the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claims continued for more 
than two years and nine months after March 2001, and the 
veteran participated in that development.  In the two years 
and nine months following March 2001, several important items 
of evidence were added to the record, including the veteran's 
substantive appeal in July 2001, the transcript of his 
personal hearing before the Board in February 2002, a 
personal statement dated June 2003, and a VA medical 
examination report from November 2003.  In March 2004, the RO 
reviewed this evidence, re-adjudicated the claims, and sent 
the claimant a supplemental statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in these claims, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claims.  For this reason a remand 
for further development is not required.


II.	Laws and Regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial February 2000 rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO considered all of the evidence following the 
grant of service connection so the veteran's claims are in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.
See 38 C.F.R. § 4.7 (2003).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40.

Title 38 C.F.R. Part 4, § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 CF.R. Part 4, § 4.6.

Under Diagnostic Code (DC) 5010, arthritis due to trauma and 
substantiated by 
x-ray findings is rated as degenerative arthritis under DC 
5003.  38 C.F.R. 
§ 4.71a, DC 5010.  Under DC 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved (DC 5200, etc.). 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted, with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, leg motion limited on flexion to 15 degrees 
warrants a 30 percent evaluation; limitation to 30 degrees 
warrants 20 percent; limitation to 45 degrees warrants 10 
percent; and limitation to 60 degrees is noncompensable.  DC 
5261 pertains to limitation of motion on leg extension. Under 
this code, limitation on extension to 45 degrees warrants a 
50 percent evaluation; limitation to 30 degrees warrants 40 
percent; limitation to 20 degrees warrants 30 percent; 
limitation to 15 degrees warrants 20 percent; limitation to 
10 degrees warrants 10 percent; and limitation to 5 degrees 
is non-compensable.

a.	Initial evaluation for service-
connected right knee patellofemoral 
joint syndrome.

The rating for the veteran's right knee qas increased to 10 
percent, effective Novemebr 1, 2003.  As will be discussed 
below, the evidence in this case shows that an increase to a 
20 percent evaluation is not warranted for the veteran's 
service-connected right knee patellofemoral joint syndrome 
for the period beginning Novemebr 1, 2003.. 

The evidence of record shows that the veteran's service-
connected right knee disability is manifested primarily by 
complaints of pain.  When walking, he generally did not have 
any symptoms, but running, jumping or bumping his knee would 
produce severe pain and swelling in the knee.  Episodes of 
night pain in the knee were reported.  According to the 
November 2003 exam report, range of motion of the right knee 
was 0 to 130 degrees, and extension was to 0 degrees.    

Generally, however, there was no right knee instability.  In 
November 2003, the veteran had a stable knee to varus and 
valgus stressing, both in full extension and 30 degrees 
flexion.  He denied any locking or mechanical symptoms, 
giving away, episodes of dislocation or recurrent subluxation 
associated with his right knee.  No tenderness was noted 
about his right knee, except for minimal patellar facet 
tenderness.

Furthermore, in November 2003, there was no pain on range of 
motion testing.  While the VA examiner from November 2003 
stated that it was conceivable that pain could further limit 
function of the right knee, particularly after being on his 
feet all day, the examiner stated that it was not feasible, 
however, to attempt to express any of these in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.

Thus, there is no evidence to suggest that the veteran's 
right knee disability meets or more nearly approximates the 
criteria for a schedular rating in excess of 10 percent. 
Under DC 5260, the veteran's right knee range of motion does 
not more nearly approximate either flexion limited to 30 
degrees or extension limited to 15 degrees.  Although the 
veteran's right knee pain does allow for additional 
disability under DeLuca beyond that reflected on range of 
motion measurements, that additional disability in this case 
justifies a rating up to 10 percent under DC 5260, and no 
more.  Also, because the objective evidence shows slight 
limitation of motion of the right knee, a rating in excess of 
10 percent under DC 5003 regarding x-ray evidence of 
involvement of 2 or more major joints with incapacitating 
exacerbations is not applicable.

For the period preceding Novemeber 1, 2003, a noncompensable 
rating was assigned for the right knee.  The evidence shows 
that the 10 percent rating was not warranted earlier than 
November 1, 2003.  When the veteran was examined in October 
1999, the range of motion in the right knee was zero degrees 
to 140 degrees, whicvh is a normal ranged of motion.  
According to the testimony presented by the veteran in 
February 2002, he could move the knee through a normal range 
of motion, but he had iscomfort if he jumped or did knee 
bending exercises.  Thus, the skight limitation of motion, on 
whoich the 10 percentt rating is based, was first 
ascertainable when the veteran was examined in Novewmber 1, 
2003.  Accordingly, the 10 percent rating is warranted 
effective Novemebr 1, 2003, but a compensable rating is not 
warranted for the period preceding Novemebr 1, 2003.

The Board has considered the possibility of rating the 
veteran's right knee disability under different DC's which 
could also provide a higher evaluation; however, the evidence 
of record does not demonstrate ankylosis, recurrent 
subluxation or instability, locking, effusion, or 
nonunion/malunion of the tibia or fibula associated with such 
codes.  38 C.F.R. § 4.71a, DC 5256-5258, 5262 (2003).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating in excess of 10 percent for 
right knee patellofemoral joint syndrome for the period 
beginning Novemebr 1, 2003, and a compensable rating for the 
period preceding November 1, 2003, must be denied.  VCAA, 
Publ. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered VA examinations to determine the extent of the 
veteran's right knee patellofemoral joint syndrome.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.

b.	Initial evaluation for service-
connected left knee           
patellofemoral joint syndrome.

For the period beginning November 1, 2003, as will be 
discussed below, the evidence in this case shows that an 
increase to a 20 percent evaluation is not warranted for the 
veteran's service-connected left knee patellofemoral joint 
syndrome. 

Similar to evidence regarding the right knee, the evidence of 
record shows that the veteran's service-connected left knee 
disability is manifested primarily by complaints of pain.  
When walking, he generally did not have any symptoms, but 
running, jumping or bumping his knee would produce severe 
pain and swelling in the left knee.  The veteran reported 
episodes of night pain in the left knee.  According to the 
November 2003 addendum exam report, range of motion of the 
right knee was 0 to 130 degrees flexion, and extension was to 
0 degrees.    

Generally, however, there was no instability.  The veteran 
had a stable knee to varus and valgus stressing, both in full 
extension and 30 degrees flexion.  He denied any locking or 
mechanical symptoms, giving away, episodes of dislocation or 
recurrent subluxation associated with his left knee.  He was 
minimally tender over his patellar facet, and he had some 
mild crepitus of the patellofemoral joint.

Furthermore, in November 2003, there was no pain on range of 
motion testing.  While the VA examiner from November 2003 
stated that it was conceivable that pain could further limit 
function of the left knee, particularly after being on his 
feet all day, the examiner stated that it was not feasible, 
however, to attempt to express any of these in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.



Thus, for the period beginning Novemeber 1, 2003, the 
evidence does not establish that the veteran's left knee 
disability meets or more nearly approximates the criteria for 
a schedular rating in excess of 10 percent. Under DC 5260, 
the veteran's left knee range of motion does not more nearly 
approximate either flexion limited to 30 degrees or extension 
limited to 15 degrees.  Although the veteran's left knee pain 
does allow for additional disability under DeLuca beyond that 
reflected on range of motion measurements, that additional 
disability in this case justifies a rating up to 10 percent 
under DC 5260, and no more.  Also, because the objective 
evidence shows slight limitation of motion of the left knee, 
a rating in excess of 10 percent under DC 5003 regarding x-
ray evidence of involvement of 2 or more major joints with 
incapacitating exacerbations is not applicable.

For the period preceding Novemeber 1, 2003, a noncompensable 
rating has been assigned for the left knee.  The evidence for 
the period preceding Novemeber 1, 2003, shows that the 
veteran had a normal range of motion when he was examined in 
October 1999, and that he reported a normal range of motion 
when he testified at a hearing in February 2002.  Thus, it 
appears that the increase in severity of the disability 
warranting a 10 percent rating did not become manifest 
earlier than Novemebr 1, 2003.  

The Board has considered the possibility of rating the 
veteran's left knee disability under different DC's which 
could also provide a higher evaluation; however, the evidence 
of record does not demonstrate ankylosis, recurrent 
subluxation or instability, locking, effusion, or 
nonunion/malunion of the tibia or fibula associated with such 
codes.  38 C.F.R. § 4.71a, DC 5256-5258, 5262 (2003).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating in excess of 10 percent for 
left knee patellofemoral joint syndrome, must be denied.  
VCAA, Publ. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered VA examinations to determine the extent of the 
veteran's left knee patellofemoral joint syndrome.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.


ORDER

1.  Entitlement to an evaluation greater than 10 percent for 
service-connected right knee patellofemoral joint syndrome 
for the period beginning Novemeber 1, 2003, is denied.

2.  Entitlement to a compensable evaluation for service-
connected right knee patellofemoral joint syndrome for the 
period preceding Novemeber 1, 2003, is denied.

3.  Entitlement to an evaluation greater than 10 percent for 
service-connected left knee patellofemoral joint syndrome for 
the period beginning Novemeber 1, 2003, is denied.

4.  Entitlement to a compensable evaluation for service-
connected left knee patellofemoral joint syndrome for the 
period preceding Novemeber 1, 2003, is denied.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



